

116 SRES 463 IS: Amending the Rules of Procedure and Practice in the Senate When Sitting on Impeachment Trials.
U.S. Senate
2020-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 463IN THE SENATE OF THE UNITED STATESJanuary 6, 2020Mr. Hawley (for himself, Mr. Scott of Florida, Mr. Braun, Mrs. Blackburn, Mr. Cruz, Mr. Daines, Mr. Barrasso, Mr. Cotton, Ms. Ernst, Mr. Perdue, and Mr. Inhofe) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAmending the Rules of Procedure and Practice in the Senate When Sitting on Impeachment Trials.
	
 That rule I of the Rules of Procedure and Practice in the Senate When Sitting on Impeachment Trials is amended to read as follows:
			
 I. Whensoever the Senate shall receive notice from the House of Representatives that managers are appointed on their part to conduct an impeachment against any person and are directed to carry articles of impeachment to the Senate, the Secretary of the Senate shall immediately inform the House of Representatives that the Senate is ready to receive the managers for the purpose of exhibiting such articles of impeachment, agreeably to such notice. If, following adoption of such articles, the House of Representatives does not so notify the Senate or otherwise provide for such articles to be exhibited to the Senate within 25 calendar days from the date of adoption of such articles, as recorded in the Journal of the House of Representatives, such articles shall be deemed exhibited before the Senate and it shall be in order for any Senator to offer a motion to dismiss such articles with prejudice for failure by the House of Representatives to prosecute such articles. Such motion shall be adopted by an affirmative vote of a majority of the Senators, duly chosen and sworn, without debate by the yeas and nays, which shall be entered on the record..